J-S12012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ARNALDO TORRES SANTIAGO                  :
                                          :
                     Appellant            :   No. 516 EDA 2021

          Appeal from the PCRA Order Entered February 24, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0802161-2006


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED MAY 25, 2022

      Appellant, Arnaldo Torres Santiago, appeals from the post-conviction

court’s February 24, 2021 order denying, as untimely, his petition filed under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful

review, we affirm.

      The PCRA court summarized the pertinent facts and procedural history

of Appellant’s case, as follows:
      On April 23, 2006, Appellant fatally shot fifteen[-]year[-]old Omar
      Rodriguez…. On December 12, 2007, Appellant was convicted of
      first-degree murder, firearms not to be carried without a license,
      carrying firearms in public in Philadelphia, and possessing
      instruments of crime in a bench trial before the Honorable Renee
      Cardwell Hughes. That same day, Judge Hughes sentenced
      Appellant to life imprisonment for the murder conviction, plus a
      concurrent[,] aggregate term of five and a half to eleven years’
      imprisonment for the remaining offenses. The Pennsylvania
      Superior Court affirmed Appellant’s judgment of sentence on
      August 28, 2009, and on March 22, 2010, the Pennsylvania
      Supreme Court denied allowance of appeal. [Commonwealth v.
      Santiago, 980 A.2d 659 (Pa. Super. 2009), appeal denied, 991
J-S12012-22


        A.2d 312 (Pa. 2010).] Appellant filed a petition for writ of
        certiorari to the United States Supreme Court, which was denied
        on October 4, 2010. [Santiago v. Pennsylvania, 562 U.S. 866
        (2010).]

        On June 1, 2010, Appellant filed a pro se PCRA petition and a pro
        se amended PCRA petition on June 7, 2010. On February 27,
        2012, Appellant filed a waiver of counsel. On October 29, 2012,
        Appellant filed another pro se amended PCRA petition.           …
        Appellant’s PCRA petition was dismissed on August 6, 2013. On
        August 21, 2013, Appellant filed a notice of appeal to the
        Pennsylvania Superior Court.        On March 13, 2015, the
        Pennsylvania Superior Court affirmed [the order denying
        Appellant’s petition. See Commonwealth v. Santiago, 120
        A.3d 1054 (Pa. Super. 2015) (unpublished memorandum).]
        Appellant filed a petition for allowance of appeal to the
        Pennsylvania Supreme Court[,] which was denied on August 19,
        2015. [See Commonwealth v. Santiago, 121 A.3d 496 (Pa.
        2015).]

        On May 4, 2018, Appellant filed a subsequent pro se PCRA
        petition. [On August 13, 2020, the court issued a Pa.R.Crim.P.
        907 notice of its intent to dismiss Appellant’s petition as being
        untimely filed. On August 24, 2020, Appellant, who had retained
        counsel at that point, filed a petition requesting to file an amended
        petition. The court did not rule on that request. Instead, o]n
        February 24, 2021, Appellant’s subsequent[,] pro se PCRA petition
        was dismissed as untimely. On March 5, 2021, Appellant filed a
        notice of appeal to the Pennsylvania Superior Court. On July 26,
        2021, Appellant filed his [Pa.R.A.P. 1925(b) concise] statement of
        [errors] complained of on appeal.

PCRA Court Opinion (PCO), 9/21/21, at 1-2 (unnecessary capitalization

omitted). The PCRA court filed its Rule 1925(a) opinion on September 21,

2021.

        Herein, Appellant states one issue for our review: “Did the PCRA [c]ourt

violate Appellant’s Fifth, Sixth and Fourteenth Amendment rights when it

found Appellant’s claim, that Judge Renee Cardwell Hughes applied an




                                        -2-
J-S12012-22



unconstitutional[,] elevated reasonable[-]doubt standard during the waiver

trial, was untimely and/or lacked merit?” Appellant’s Brief at 3.

      Preliminarily, we note that this Court’s standard of review regarding an

order denying a petition under the PCRA is whether the determination of the

PCRA court is supported by the evidence of record and is free of legal error.

Commonwealth v. Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin

by addressing the timeliness of Appellant’s petition, because the PCRA time

limitations implicate our jurisdiction and may not be altered or disregarded in

order to address the merits of a petition. See Commonwealth v. Bennett,

930 A.2d 1264, 1267 (Pa. 2007).        Under the PCRA, any petition for post-

conviction relief, including a second or subsequent one, must be filed within

one year of the date the judgment of sentence becomes final, unless one of

the following exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States


                                       -3-
J-S12012-22


              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one

year of the date the claim could have been presented.”           42 Pa.C.S. §

9545(b)(2).1

       Here, Appellant’s judgment of sentence became final on October 4,

2010, when the United States Supreme Court denied his petition for writ of

certiorari.    Thus, his instant petition, filed on May 4, 2018, is patently

untimely.     For this Court to have jurisdiction to review the merits thereof,

Appellant must prove that he meets one of the exceptions to the timeliness

requirements set forth in 42 Pa.C.S. § 9545(b).

       Appellant argues that he meets the after-discovered evidence exception

of section 9545(b)(1)(ii). He explains that, “[y]ears after his conviction[, he]

learned for the very first time from reading Basil Brooks v. Robert Gilmore,

et. al., [2017 WL 3475475] (E.D. Pa. Aug. 11, 2017)[,] that [his trial judge,]

Judge Hughes[,] apparently misunderstood the reasonable doubt standard.”

Appellant’s Brief at 8.      In Brooks, the district court concluded that Judge

Hughes’s jury instruction for reasonable doubt, which utilized an “emotionally

____________________________________________


1Section 9545(b)(2) previously stated that a petition must be filed within 60
days of the date the claim could have been presented. The provision was
amended, effective December 24, 2018, to allow one year for the filing of the
petition. The amendment applies to any claims arising on or after December
24, 2017.


                                           -4-
J-S12012-22



charged” hypothetical, improperly elevated the level of doubt necessary to

secure an acquittal. Id. at *5.

      Here, the jury instruction found inadequate in Brooks was not given, as

Appellant chose to proceed to a non-jury trial before Judge Hughes.

Nevertheless, Appellant claims that the Brooks instruction demonstrates

Judge Hughes’s overall misunderstanding of the reasonable doubt standard,

and is sufficient to prove that she used an elevated standard in assessing his

guilt. He further contends that

      because [he] had a waiver trial, he had no way of knowing how
      the judge, in her own mind, was going to apply the law. In that
      she was a very experienced judge who handled likely thousands
      of jury and waiver trials over her long career, Appellant had no
      reason to even consider[,] before reading Brooks[,] that she
      misunderstood and/or misapplied the reasonable doubt standard
      in most if not all of her cases. He assumed, as his right, that the
      [j]udge had correctly applied the law to the facts of his case.

Appellant’s Brief at 13. Thus, he insists that the Brooks case revealed to him

a new fact that meets the timeliness exception of section 9545(b)(1)(ii).

      Appellant’s reliance on Brooks cannot satisfy the timeliness exception.

In Commonwealth v. Watts, 23 A.3d 980 (Pa. 2011), our Supreme Court

held that “judicial determinations are not facts[,]” and, instead, “an in-court

ruling or published opinion is law for it is simply the embodiment of abstract

principles applied to actual events.”      Id. at 986-87.   More recently, in

Commonwealth v. Reid, 235 A.3d 1124 (Pa. 2020), the Court declared that

“a judicial opinion — even one which may establish a new theory or method

of obtaining relief — does not amount to a new ‘fact’ under Section


                                     -5-
J-S12012-22



9545(b)(1)(ii) of the PCRA.” Id. at 1148 (citing Watts, 23 A.3d at 987) (some

formatting altered).

       Based on the Court’s rationale in Watts and Reid, this Court has

repeatedly rejected petitioners’ attempts to rely on Brooks to meet the newly-

discovered fact exception. See, e.g., Commonwealth v. Erwin, No. 320

EDA 2020, unpublished memorandum at *5 (Pa. Super. filed Jan. 4, 2021)

(concluding     that,    under     Watts       and   Reid,   “we   cannot   consider

the Brooks decision, regardless of whether it established a new theory of

relief, to be a new ‘fact’ for purposes of [s]ection 9545(b)(1)(ii)”) (citations

omitted)); Commonwealth v. Cooper, No. 889 EDA 2018, unpublished

memorandum at *2 (Pa. Super. filed Nov. 13, 2018) (rejecting Cooper’s

argument “that the Brooks decision constitutes a newly-discovered fact that

satisfies the timeliness exception under section 9545(b)(1)(ii)[,]” under the

holding of Watts that “judicial determinations are not facts”) (quoting Watts,

23 A.3d at 986); Commonwealth v. Twitty, No. 3282 EDA 2016,

unpublished memorandum at *3 (Pa. Super. filed July 26, 2018) (same).2

       Here, Appellant contends that he “is not arguing that the judicial ruling

in Brooks is itself a ‘new fact[.’] Rather, Appellant is arguing that when he

read the Brooks case[,] he became aware for the very first time of the new

fact that Judge Hughes had been applying the reasonable doubt standard

____________________________________________


2Pursuant to Pennsylvania Rule of Appellate Procedure 126, unpublished, non-
precedential memorandum decisions of the Superior Court filed after May 1,
2019, may be cited for their persuasive value. Pa.R.A.P. 126(b).

                                           -6-
J-S12012-22



incorrectly.” Appellant’s Brief at 8. Clearly, Appellant’s insistence that Judge

Hughes’s reasonable doubt standard was incorrect is squarely premised on

the holding of Brooks. Thus, based on Watts, Reid, and the decisions by

this Court cited above, Appellant’s reliance on Brooks cannot satisfy the

newly-discovered-exception of section 9545(b)(1)(ii).3

       Order affirmed.




____________________________________________


3 In any event, we also note that this Court is “not bound by the decisions of
federal courts inferior to the U.S. Supreme Court.” In re Stevenson, 40 A.3d
1212, 1216 (Pa. 2012). In Commonwealth v. Martinez, No. 1921 & 1922
EDA 2020, unpublished memorandum (Pa. Super. filed March 8, 2022), we
observed that “this Court [has] previously addressed, and consistently
rejected, the precise Brooks-based challenge to the reasonable doubt
instruction at issue herein.” Id. at *5 (collecting cases). For instance, in
Commonwealth v. Drummond, 2187 EDA 2018, unpublished memorandum
at *5 (Pa. Super. filed Feb. 16, 2021), our Court concluded that Judge
Hughes’s use of a hypothetical nearly identical to that assessed in Brooks did
not improperly elevate the standard of proof when viewing the instruction as
a whole.     See also Commonwealth v. Nam, No. 3641 EDA 2018,
unpublished memorandum at *3 (Pa. Super. filed Aug. 21, 2019) (unpublished
memorandum) (concluding an almost identical set of instructions “when read
in context of the entire instruction … states the law accurately”);
Commonwealth v. Vando, 242 A.3d 457 (Pa. Super. 2020) (unpublished
memorandum) (same). While our Supreme Court granted allowance of appeal
in Drummond to analyze this issue, it has yet to issue its decision. See
Commonwealth v. Drummond, 261 A.3d 1035 (Pa. filed August 25, 2021).
Consequently, as the law currently stands, Appellant’s underlying claim that
Judge Hughes applied an elevated standard of proof would fail on the merits,
even if he met a timeliness exception.


                                           -7-
J-S12012-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2022




                          -8-